FILED
                             NOT FOR PUBLICATION                             MAR 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ALFREDO GARCIA-MARTINEZ,                        No. 07-72908

               Petitioner,                       Agency No. A075-687-238

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Alfredo Garcia-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his second

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
an abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d

770, 773 (9th Cir. 2008), and we deny in part and dismiss in part the petition for

review.

        Garcia-Martinez has waived any challenge to the BIA’s dispositive

conclusion that his second motion to reopen was untimely and number-barred. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

        We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

        To the extent that Garcia-Martinez challenges the agency’s previous orders,

we lack jurisdiction because this petition for review is not timely as to those orders.

See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

        Garcia-Martinez’s contention that the BIA abused its discretion by

incorrectly construing his motion, in the alternative, as a request for reinstatement

of voluntary departure is unavailing.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JT/Research                                2                                      07-72908